 



Exhibit 10.43
DATED                 2007
(1) BOOKSHOP ACQUISITIONS LIMITED
(2) LUKE JOHNSON
(3) BGI (UK) LIMITED
 
SUBSCRIPTION AND
SHAREHOLDERS’ AGREEMENT
 
(PINSENT MASONS LOGO) [k18800k1880001.gif]





--------------------------------------------------------------------------------



 



CONTENTS

              Clause       Page    
1
  INTERPRETATION     1  
2
  COMPLETION     4  
3
  PROVISION OF INFORMATION AND APPOINTMENT OF OBSERVER     5  
4
  MATTERS REQUIRING CONSENT     5  
5
  NEW SHAREHOLDERS     5  
6
  ANNOUNCEMENTS     6  
7
  COSTS, FEES AND EXPENSES     6  
8
  SUPREMACY OF THIS AGREEMENT     6  
9
  ENTIRE AGREEMENT AND NON-RELIANCE     7  
10
  GENERAL     7  
11
  NOTICES     8  
12
  GOVERNING LAW AND JURISDICTION     8   SCHEDULE 1 - DETAILS OF THE COMPANY AT
THE DATE OF THIS AGREEMENT     9   SCHEDULE 2 - DEED OF ADHERENCE     10  
SCHEDULE 3 - INFORMATION RELATING TO THE GROUP     14   SCHEDULE 4 - MATTERS
REQUIRING CONSENT     15   SCHEDULE 5 - DETAILS OF THE COMPANY IMMEDIATELY AFTER
COMPLETION     16     Agreed Form Documents           Loan Note Instrument      
 

i



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made on            2007
BETWEEN

(1)   BOOKSHOP ACQUISITIONS LIMITED a Company incorporated under the laws of
England and Wales with registered number 6301376 and having its registered
office at 32 Bedford Row, London WC1R 4HE (the “Company”);   (2)   LUKE JOHNSON,
of 32 Clarendon Gardens, London, W9 1AZ; and   (3)   BGI (UK) LIMITED, a company
incorporated in England and Wales (registered number 3434022), whose registered
office is at 100 New Bridge Street, London EC4V 6JA (“Borders”).

INTRODUCTION

(A)   The Company intends to acquire the entire issued share capital of the
Target and Borders Books Ireland Limited;   (B)   The Company is constituted
immediately prior to the date of this Agreement as set out in Schedule 1 and
intended to be constituted immediately after Completion as set out in Schedule
5; and   (C)   This Agreement sets out the terms on which Luke Johnson and
Borders are willing to invest in the Company.

THE PARTIES AGREE as follows:-

1.   INTERPRETATION

1.1   In this Agreement:-

     
“Act ”
  means the Companies Act 1985
 
   
“A Ordinary Shareholder”
  means a person entered in the register of members of the Company as the holder
from time to time of an A Ordinary Share
 
   
“A Ordinary Shares”
  means the A ordinary shares of 1p each in the capital of the Company, having
the rights and being subject to the restrictions set out in the Articles of
Association
 
   
“Articles of Association”
  means the new articles of association of the Company in the agreed form to be
adopted prior to Completion pursuant to the Resolutions and, once adopted, those
articles of association as amended from time to time, and references in this
Agreement to an “Article” shall be construed accordingly
 
   
“Board”
  means the board of directors of the Company from time to time;
 
   
“B Ordinary Shareholder”
  means a person entered in the register of members of the Company as the holder
from time to time of a B Ordinary Share
 
   
“B Ordinary Shares”
  means the B ordinary shares of 1p each in the capital of the Company, having
the rights and being subject to the restrictions set out in the Articles of
Association
 
   
“Business Day”
  means a day other than a Saturday, Sunday or public holiday in England and
Wales
 
   
“Completion”
  means the fulfilment by the parties to this Agreement of their obligations
under, and completion of this Agreement in accordance

1



--------------------------------------------------------------------------------



 



     
 
  with, Clause 2.1
 
   
“Confidential Information”
  means all information:-
 
   
 
 
(a)     which is marked as, treated as or is by its nature confidential and
which is used in or otherwise relates to the business, customers, suppliers,
financial, technical or other affairs of any member of the Group including,
without limitation, information relating to:-
 
   
 
 
(i)      the marketing of goods or services including, without limitation,
customer names and lists and other details of customers, sales targets, sales
statistics, market share statistics, discount rates, prices, market research
reports and surveys and advertising or other promotional materials; and
 
   
 
 
(ii)     future projects, business development or planning, commercial
relationships and negotiations; or
 
   
 
 
(b)      which has been supplied to any member of the Group in confidence; or
 
   
 
 
(c)     in relation to which any member of the Group is bound by an obligation
of confidence to a third party;
 
   
“connected person”
  has the meaning given to that expression in section 839 Income and Corporation
Taxes Act 1988 and “person connected” shall be construed accordingly (except
that the parties to this Agreement shall not be deemed to be connected persons
solely because they are parties to the Agreement)
 
   
“Dispose”
  means, in relation to any share or any legal or beneficial interest in any
share, to:-
 
   
 
 
(a)     sell, assign, transfer or otherwise dispose of it;
 
   
 
 
(b)     create or permit to subsist any Encumbrance over it;
 
   
 
 
(c)     assign any right to it or direct (by way of renunciation or otherwise)
that another person should receive it;
 
   
 
 
(d)     enter into any agreement in respect of the votes or any other rights
attached to the share; or
 
   
 
 
(e)     agree, whether or not subject to any condition precedent or subsequent,
to do any of the foregoing,
 
 
   
 
  and “Disposed” and “Disposal” shall be construed accordingly.
 
   
“Dispute”
  has the meaning set out in Clause 12.2
 
   
“Encumbrance”
  means a mortgage, charge, pledge, lien, option, restriction, right of first
refusal, right of pre-emption, third party right or interest, other encumbrance
or security interest of any kind, or another type of agreement or arrangement
having similar effect
 
   
“FSMA”
  means the Financial Services and Markets Act 2000 as amended or

2



--------------------------------------------------------------------------------



 



     
 
  its successor legislation
 
   
“Group”
  means the Company and its subsidiary undertakings from time to time and
“member of the Group” or “Group Company” shall be construed accordingly
 
   
“Investors”
  means Luke Johnson, together with any person who acquires A Ordinary Shares
after the date of this Agreement in accordance with this Agreement and the
Articles of Association and who signs a deed of adherence as an Investor
 
   
“Investor Affiliate”
  has the meaning set out in the Articles of Association
 
   
“Investors’ Solicitors”
  means Pinsent Masons of CityPoint, One Ropemaker Street, London, EC2Y 9AH
 
   
“Loan Notes”
  means the £11,700,000 unsecured loan notes to be issued by the Company and to
be constituted by the Loan Note Instrument
 
   
“Loan Note Instrument”
  means the instrument in the agreed form to be executed by the Company
constituting the Loan Notes
 
   
“LSE”
  means the London Stock Exchange plc
 
   
“Majority Investors”
  means the holders of at least 51 per cent. of the A Ordinary Shares from time
to time in issue
 
   
“New Shareholder”
  has the meaning set out in Clause 5.1
 
   
“Notice”
  has the meaning set out in Clause 11.1
 
   
“Observer”
  means any person designated to attend meetings of the Board or any committee
of the Board pursuant to Clause 3.2
 
   
“Recognised Investment Exchange”
  has the meaning given to it in section 285 FSMA
 
   
“Resolutions”
  means the written resolutions of the Company in the agreed form
 
   
“Share Purchase Agreement”
  means the agreement of even date between Borders and the Company for the sale
and purchase of the entire issued share capital of the Target and Borders Books
Ireland Limited
 
   
“Target”
  means Borders (UK) Limited, a company incorporated in England and Wales
(registered no. 1580771), whose registered office is at 120 Charing Cross Road,
London WC2H 0JR
 
   
“Target Group”
  means the Target and its subsidiary undertakings at the date of this Agreement
and “member of the Target Group” shall be construed accordingly

1.2   In this Agreement, a reference to:-

  1.2.1   a “subsidiary undertaking” or a “group undertaking” is to be construed
in accordance with sections 258 and 259 respectively of the Act and a reference
to a “subsidiary” or “holding company” is to be construed in accordance with
section 736 of the Act;

3



--------------------------------------------------------------------------------



 



  1.2.2   a document in the “agreed form” is a reference to a document in a form
approved and for the purposes of identification initialled by or on behalf of
the Company, the Investors and Borders;     1.2.3   a statutory provision
includes a reference to:-

  (a)   the statutory provision as modified or re-enacted or both from time to
time before the date of this Agreement; and     (b)   any subordinate
legislation made under the statutory provision (as so modified or re-enacted)
before the date of this Agreement;

  1.2.4   a “person” includes a reference to any individual, firm, company,
corporation or other body corporate, government, state or agency of a state or
any joint venture, association or partnership, works council or employee
representative body (whether or not having a separate legal personality);    
1.2.5   a “party” is a reference to a party to this Agreement (either by virtue
of having executed this Agreement or having entered into a deed of adherence to
it) and includes a reference to that party’s legal personal representatives,
successors and permitted assigns, and “parties to this Agreement” shall be
construed accordingly;     1.2.6   a Clause, paragraph or Schedule, unless the
context otherwise requires, is a reference to a Clause or a paragraph of, or a
Schedule to, this Agreement; and     1.2.7   (unless the context otherwise
requires) the singular shall include the plural and vice versa.

1.3   Words and expressions defined in the Articles of Association have the same
meanings when used in this Agreement, unless otherwise defined in this Agreement
and a reference in this Agreement to a numbered Article shall be to the
corresponding Article in the Articles of Association.   1.4   The headings in
this Agreement do not affect its interpretation.

2.   COMPLETION   2.1   Completion will take place at the offices of Borders’
Solicitors immediately after the Agreement has been executed. At Completion all
of the following shall take place (to the extent that it has not taken place
prior to Completion):-

  2.1.1   Luke Johnson shall procure that a meeting of the Board is held to
approve, and authorise (or ratify) the execution by the Company of this
Agreement, the Share Purchase Agreement, and the Loan Note Instrument and all
matters or documents contemplated or required by such agreements;     2.1.2  
Luke Johnson shall procure that the Resolutions are passed;     2.1.3   Luke
Johnson (having agreed to be a member and having consented to the entry of his
name in the register of members and/or register of noteholders, as appropriate)
shall subscribe in cash for 7,9001 A Ordinary Shares at an aggregate
subscription price of £8,000, and shall subscribe £9,992,000 for £9,992,000
principle amount of Loan Notes;     2.1.4   the Company shall:-

  (a)   allot and issue to:

 

1   The one subscriber share of £1 held by Luke Johnson was subdivided into 100
Ordinary Shares of 1p each.

4



--------------------------------------------------------------------------------



 



  (i)   Luke Johnson the A Ordinary Shares and Loan Notes subscribed by him in
accordance with Clause 2.1.3;     (ii)   Borders, the B Ordinary Shares and Loan
Notes to be issued to it pursuant to the Share Purchase Agreement;

  (b)   enter the name of Luke Johnson and Borders in the register of members of
the Company as the registered holder of such shares and in the register of
noteholders of the Company as the registered holder of such Loan Notes; and    
(c)   issue and deliver to Luke Johnson and Borders share certificates and loan
note certificates duly executed by the Company.

2.2   Luke Johnson waives any rights of pre-emption and other restrictions on
the issue of shares conferred on him or it which may exist by virtue of the
Articles of Association or otherwise and which may affect or otherwise prevent
any subscriptions and allotments made in accordance with the Acquisition
Agreement.   2.3   Luke Johnson and Borders are not obliged to complete this
Agreement unless the Company complies with all its obligations under this Clause
2.

3.   PROVISION OF INFORMATION AND APPOINTMENT OF OBSERVER   3.1   The Company
shall supply Borders with the information set out in Schedule 3 and shall use
reasonable endeavours to supply it within the timeframe specified in it.   3.2  
Borders shall be entitled to appoint a person as an Observer, to attend and
speak but not vote, at meetings of the Board or any committee of the Board.   4.
  MATTERS REQUIRING CONSENT   4.1   Each of the Investors severally undertakes
to Borders that he will use his rights and powers as a director, shareholder or
otherwise to procure (so far as he is able) that none of the acts specified in
Schedule 4 shall be carried out without the written consent of Borders.   4.2  
The Company undertakes to Borders (except to the extent that this would
constitute an unlawful fetter on its statutory powers, for which purpose each
paragraph of Schedule 4 shall be a separate and severable undertaking by the
Company) that none of the acts specified in Schedule 4 will be carried out by it
and that it will use its rights as shareholder or otherwise to procure (so far
as it is able) that none of the acts specified in Schedule 4 are carried out by
any other member of the Group without the written consent of Borders.   4.3   If
an Investor, or an Investor’s Affiliate, is proposing to lend any member of the
Group any sum that will have priority over the Loan Notes then prior to the loan
of such sum the Investors shall notify Borders of such intention (providing
reasonable details of the amount and terms) offering it the opportunity to loan
a percentage of such sum equal to its proportion of all Loan Notes in issue at
the date of such notice. Such offer shall be open for acceptance for five
Business Days following the date of the notice. At the end of such offer period,
if Borders has not unconditionally accepted the offer, the Investors may proceed
with such loan.   5.   NEW SHAREHOLDERS   5.1   Without prejudice to the
provisions in Articles 8, 9 and 10, no shares in the capital of the Company
shall be allotted, issued or Disposed of to a person (other than an Employee)
who is not already a party to this Agreement (a “New Shareholder”) (and the
Board shall not enter the New Shareholder in the register of members) unless:-

  5.1.1   in the case of the issue or transfer of A Ordinary Shares, the New
Shareholder has executed and delivered a deed of adherence in the form set out
in Part A of Schedule 2; and

5



--------------------------------------------------------------------------------



 



  5.1.2   in the case of the issue or transfer of B Ordinary Shares, the New
Shareholder has executed and delivered a deed of adherence in the form set out
in Part B of Schedule 2.

5.2   All executed deeds of adherence shall be delivered to and held by the
Company (for both itself and the other parties to the Agreement).   5.3   A
person who has entered into a deed of adherence pursuant to this Agreement shall
have the benefit of and be subject to the burden of all the provisions and
continuing obligations of this Agreement as if he had been an original party in
the capacity designated in the deed of adherence, and this Agreement shall be
interpreted accordingly. Nothing in this Clause 5.3 shall affect a party’s
accrued rights and obligations under this Agreement or shall be construed as
requiring any party to perform again any obligation or discharge again any
liability already performed or discharged, or as entitling any party to receive
again any benefit already enjoyed.   5.4   The parties hereby agree that up to
1,764 of the authorised but unissued “C” Ordinary Shares (the “Allocated
Shares”) in existence as at the date of this Agreement may be offered and issued
to Employees appointed by the Majority Investors, whether by way of subscription
for shares or the granting of options.   5.5   Without prejudice to Clause 5.4,
each of the parties to this Agreement hereby waives any and all pre-emptive and
other rights such party may have, gives any and all consents and approvals as
may be required, and undertakes to pass such resolutions as may be required
whether under this Agreement or the Articles of Association to the extent
necessary to enable the issue of shares pursuant to an offer made in accordance
with Clause 5.4.   6.   ANNOUNCEMENTS   6.1   Subject to Clause 6.2, no
announcement, communication or circular concerning the transactions contemplated
by this Agreement shall be made or issued by any party without the written
consent of the Majority Investors.   6.2   Clause 6.1 does not apply to an
announcement, communication or circular required by law, by a rule of a stock
exchange or by a governmental authority or other authority with relevant powers
to which a party is subject or submits, whether or not the requirement has the
force of law provided that such announcement, communication or circular shall,
so far as is practicable, be made after consultation with the other parties to
this Agreement and after taking into account the reasonable requirements of the
other parties to this Agreement as to its timing, content and manner of making
or despatch.   7.   COSTS, FEES AND EXPENSES   7.1   At Completion, the Company
shall pay:-

  7.1.1   all of Luke Johnson’s costs and expenses (plus any VAT or overseas
equivalent) in connection with the negotiation, preparation, execution and
performance of this Agreement and all documents referred to in it; and     7.1.2
  the costs and expenses (plus any VAT) of the Investor’s Solicitors and any
other relevant advisers to incurred in connection with the transactions
contemplated by the Share Purchase Agreement and all documents referred to in
it.

8.   SUPREMACY OF THIS AGREEMENT       If there is any conflict or inconsistency
between the provisions of this Agreement and the Articles of Association or the
articles of association of any other member of the Group, this Agreement shall
prevail and, if requested to do so by the Majority Investors, each of Borders
and the Investors will use its rights and powers to procure (so far as it is
able) that the terms of the Articles of Association are amended so as to accord
with the provisions of this Agreement and each of the parties to this Agreement
shall procure (so far as it is able) that the articles of association of any
other member of the Group are amended so as to accord with the provisions of
this Agreement.

6



--------------------------------------------------------------------------------



 



9.   ENTIRE AGREEMENT AND NON-RELIANCE   9.1   This Agreement and each document
referred to in it constitute the entire agreement and supersede any previous
agreements between the parties to this Agreement relating to the subject matter
of this Agreement.   9.2   Each party acknowledges and represents that it has
not relied on or been induced to enter into this Agreement by a representation,
warranty or undertaking (whether contractual or otherwise) given by the other
parties to this Agreement otherwise as expressly set out in this Agreement or in
each document referred to in it.   9.3   No party is liable to another party (in
equity, contract or tort (including negligence), under the Misrepresentation Act
1967 or in any other way) for a representation, warranty or undertaking that is
not set out expressly in this Agreement or in any document referred to in it.  
9.4   Nothing in this Clause 9 shall have the effect of restricting or limiting
any liability arising as a result of any fraud.   10.   GENERAL   10.1   This
Agreement may be executed in any number of counterparts, each of which when
executed and delivered is an original and all of which together evidence the
same agreement.   10.2   A variation of this Agreement is only valid if it is in
writing and signed by or on behalf of each party.   10.3   The failure to
exercise or delay in exercising a right or remedy provided by this Agreement or
by law does not impair or constitute a waiver of the right or remedy or an
impairment of or a waiver of other rights or remedies. No single or partial
exercise of a right or remedy provided by this Agreement or by law prevents
further exercise of the right or remedy or the exercise of another right or
remedy.   10.4   The Parties’ rights and remedies contained in this Agreement
are cumulative and are not exclusive of any rights or remedies provided by law.
  10.5   Nothing contained in this Agreement (and no action taken by a party
pursuant to its terms) is to be construed as creating a partnership or agency
relationship between any of the parties to this Agreement.   10.6   The
invalidity, illegality or unenforceability of any provision of this Agreement
does not affect the continuation in force of the remainder of this Agreement.  
10.7   The provisions of this Agreement shall be binding upon the parties’
respective legal personal representatives, successors and permitted assigns, but
such persons shall not be entitled to the benefit of its provisions unless they
have entered into a deed of adherence in accordance with Clause 5.   10.8   All
obligations and undertakings in this Agreement are, unless otherwise provided
for herein, several and not joint or joint and several.   10.9   Except where
expressly provided in this Agreement, a person who is not a party to this
Agreement has no right under the Contracts (Rights of Third Parties) Act 1999 to
enforce any term of this Agreement, but this does not affect any right or remedy
of a third party which exists or is available apart from that Act.
Notwithstanding any benefits or rights conferred by this Agreement on any third
party by virtue of the Contracts (Rights of Third Parties) Act 1999, the parties
to this Agreement may vary, terminate or rescind this Agreement without
obtaining the consent of any such third party.   10.10   The Company shall not
be bound by any provision of this Agreement to the extent that it would
constitute an unlawful fetter on any of its statutory powers, but that provision
shall remain valid and binding as regards the other parties to this Agreement to
which it is expressed to apply.

7



--------------------------------------------------------------------------------



 



10.11   Each of the parties to this Agreement agrees to use its or his
reasonable endeavours to take all such action or procure that all such action is
taken as is reasonable in order to implement the terms of this Agreement or any
transaction, matter or thing contemplated by this Agreement.   10.12   A party’s
rights and obligations under this Agreement shall terminate upon them ceasing to
be a Shareholder, provided that such termination shall not prejudice any rights
and obligations accrued prior to such termination, nor prejudice any rights and
obligations of any person to whom they have transferred their shares pursuant to
such person’s deed of adherence.   11.   NOTICES   11.1   Any notice or other
communication under or in connection with this Agreement (a “Notice”) shall be:-

  11.1.1   in writing and in English;     11.1.2   delivered personally or sent
by first class post, pre-paid recorded delivery (and air mail if overseas) or by
fax to the party due to receive the Notice at the address referred to in Clause
11.2 or such other address as a party may specify by not less than seven days’
notice in writing to the other parties received before the Notice was
despatched; and     11.1.3   copied to the Investors’ Solicitors (marked for the
attention of Tom Leman and Gareth Edwards).

11.2   For the purposes of Clause 11.1.2, notices shall be given to the
addresses set out in the case of Luke Johnson, Borders or the Company at the
front of this Agreement (for notices served on Borders or the Company, marked
“for the attention of the Company Secretary”).   11.3   Unless there is evidence
that it was received earlier, a Notice is deemed given if:-

  11.3.1   delivered personally, when left at the address referred to in Clause
11.1;     11.3.2   sent by post other than air mail, two Business Days after
posting it; and     11.3.3   sent by air mail, six Business Days after posting
it.

12.   GOVERNING LAW AND JURISDICTION   12.1   This Agreement is governed by
English law.   12.2   The courts of England have exclusive jurisdiction to
settle any dispute arising from or connected with this Agreement (a “Dispute”),
including a dispute regarding the existence, validity or termination of this
Agreement or the consequences of its nullity.   12.3   The parties to this
Agreement agree that the courts of England are the most appropriate and
convenient courts to settle any Dispute and, accordingly, that they will not
argue to the contrary.

IN WITNESS WHEREOF this Agreement has been executed by the parties to this
Agreement and is intended to be and is delivered as a deed on the date written
at the beginning of this Agreement.

8



--------------------------------------------------------------------------------



 



SCHEDULE 1
DETAILS OF THE COMPANY AT THE DATE OF THIS AGREEMENT
AUTHORISED AND ISSUED SHARE CAPITAL
MEMBERS

          Number of A Ordinary Name   Shares of 1p each       Luke Johnson   100

DIRECTORS

      Name   Address
 
   
Luke Johnson
  32 Clarendon Gardens, London W9 1AZ
 
   
Mark Farrer-Brown
  Flat 15, 22 Brook Mews North, London

9



--------------------------------------------------------------------------------



 



SCHEDULE 2
DEED OF ADHERENCE
Part A
THIS DEED OF ADHERENCE is made on [   ] 200[   ]
BY [   ] of [   ] (the “Covenantor”) in favour of the persons whose names are
set out in the Schedule to this Deed [and for the benefit of any other person
who becomes a party to the Agreement (as subsequently defined) after the date of
this Deed] and is SUPPLEMENTAL to a Subscription and Shareholders’ Agreement
dated [   ] 2007 made by (1) Bookshop Acquisitions Limited (the “Company”),
(2) Luke Johnson and (3) Borders (the “Agreement”).
INTRODUCTION:

(A)   The Covenantor has agreed to acquire shares [and loan notes] in the
capital of the Company.   (B)   This Deed is made in compliance with Clause
5.1.1 of the Agreement under which it is a condition of the transaction referred
to in (A) above that the Covenantor executes a deed of adherence to the
Agreement prior to such acquisition.   (C)   Words and expressions defined in
the Agreement shall have the same meaning when used in this Deed.

THIS DEED WITNESSES as follows:-

1.   The Covenantor confirms that it has been given and has read a copy of the
Agreement and, pursuant to Clause 5.1.2 of the Agreement, covenants with and for
the benefit of each person named in the Schedule to this Deed and for the
benefit of any other person who becomes a party to the Agreement after the date
of this Deed to perform, comply with and be bound by all the terms of the
Agreement in so far as they remain to be observed (except Clause 2 (Completion))
as if the Covenantor was an original party to the Agreement and was named in it
as an Investor with the intent that the Covenantor shall also be entitled to the
benefit of the Agreement as if it had been an original party to the Agreement
and was named in it as an Investor.   2.   The Covenantor covenants to acquire
from [   ] [   ] A Ordinary Shares at a price of [   ] per share and the
principal amount of [   ] unsecured Loan Notes at par value and agrees to hold
such shares with the benefit of the rights, and subject to the restrictions, set
out in the memorandum of association of the Company and the Articles of
Association and consents to its name being entered in the register of members of
the Company as the holder of the shares acquired, and agrees to hold such Loan
Notes on the terms of the Loan Note Instrument and consents to its name being
entered in the register of noteholders of the Company in respect of the Loan
Notes acquired.   3.   If the Covenantor is beneficially entitled to shares in
the Company which are held from time to time by a nominee or trustee who is not
a party to this Agreement, it undertakes to the other parties to this Agreement
to procure that the nominee or trustee observes the provisions of this Agreement
which would be binding on it if it were named in this Agreement as an Investor.
  4.   The address of the Covenantor for the purposes of Clause 11 (Notices) of
the Agreement is as follows:-       Fax No:      [                    ]

10



--------------------------------------------------------------------------------



 



    (attention of:                               [          ])   5.   This Deed
is governed by English law and the Covenantor agrees to submit to the exclusive
jurisdiction of the courts of England. The terms of Clause 12 (Governing Law and
Jurisdiction) of the Agreement shall apply to the Deed as if it was incorporated
in it.

IN WITNESS WHEREOF this Deed has been executed by the Covenantor and is intended
to be and is delivered as a deed on the date written at the beginning of this
Deed.
SCHEDULE
[Parties to Agreement]

11



--------------------------------------------------------------------------------



 



Part B
THIS DEED OF ADHERENCE is made on [   ] 200[   ]
BY [   ] of [   ] (the “Covenantor”) in favour of the persons whose names are
set out in the Schedule to this Deed [and for the benefit of any other person
who becomes a party to the Agreement (as subsequently defined) after the date of
this Deed] and is SUPPLEMENTAL to a Subscription and Shareholders’ Agreement
dated [   ] 2007 made by (1) Bookshop Acquisitions Limited (the “Company”),
(2) Luke Johnson and (3) Borders (the “Agreement”).
INTRODUCTION:

(A)   The Covenantor has agreed to acquire shares [and loan notes] in the
capital of the Company.   (B)   This Deed is made in compliance with Clause
5.1.2 of the Agreement under which it is a condition of the transaction referred
to in (A) above that the Covenantor executes a deed of adherence to the
Agreement prior to such acquisition.   (C)   Words and expressions defined in
the Agreement shall have the same meaning when used in this Deed.

THIS DEED WITNESSES as follows:-

1.   The Covenantor confirms that it has been given and has read a copy of the
Agreement and, pursuant to Clause 5.1.2 of the Agreement, covenants with and for
the benefit of each person named in the Schedule to this Deed and for the
benefit of any other person who becomes a party to the Agreement after the date
of this Deed to perform, comply with and be bound by all the terms of the
Agreement in so far as they remain to be observed (except Clause 2 (Completion))
as if the Covenantor was an original party to the Agreement and was named in it
as Borders with the intent that the Covenantor shall also be entitled to the
benefit of the Agreement as if it had been an original party to the Agreement
and was named in it as Borders.   2.   The Covenantor covenants to acquire from
[   ] [   ] B Ordinary Shares at a price of [   ] per share and the principal
amount of [   ] unsecured Loan Notes at par value and agrees to hold such shares
with the benefit of the rights, and subject to the restrictions, set out in the
memorandum of association of the Company and the Articles of Association and
consents to its name being entered in the register of members of the Company as
the holder of the shares acquired, and agrees to hold such Loan Notes on the
terms of the Loan Note Instrument and consents to its name being entered in the
register of noteholders of the Company in respect of the Loan Notes acquired.  
3.   If the Covenantor is beneficially entitled to shares in the Company which
are held from time to time by a nominee or trustee who is not a party to this
Agreement, it undertakes to the other parties to this Agreement to procure that
the nominee or trustee observes the provisions of this Agreement which would be
binding on it if it were named in this Agreement as Borders.   4.   The address
of the Covenantor for the purposes of Clause 11 (Notices) of the Agreement is as
follows:-       Fax No:      [                    ]       (attention of:
                               [          ])

12



--------------------------------------------------------------------------------



 



5.   This Deed is governed by English law and the Covenantor agrees to submit to
the exclusive jurisdiction of the courts of England. The terms of Clause 12
(Governing Law and Jurisdiction) of the Agreement shall apply to the Deed as if
it was incorporated in it.

IN WITNESS WHEREOF this Deed has been executed by the Covenantor and is intended
to be and is delivered as a deed on the date written at the beginning of this
Deed.
SCHEDULE
[Parties to Agreement]

13



--------------------------------------------------------------------------------



 



SCHEDULE 3
INFORMATION RELATING TO THE GROUP

1.   The Group’s group accounts (as that term is used in section 227 of the Act)
and cash flow statement for each financial year, the auditors’ report on those
accounts, the directors’ report for that year, the notes to those accounts and
the auditors’ internal recommendations report, as soon as practicable, and at
the latest within 180 days after the end of that financial year.   2.   Monthly
management accounts in respect of each calendar month.   3.   The monthly
management accounts will:-

  3.1   be supplied as soon as practicable, and at the latest within 21 days
after the end of each month;     3.2   be prepared on a consolidated basis for
the Group.

4.   Details of any transaction, contract or arrangement entered into between
any member of the Group and any Investor or Investor Affiliate, such details to
be provided at or as soon as reasonably practical after the same has been
entered into.

14



--------------------------------------------------------------------------------



 



SCHEDULE 4
MATTERS REQUIRING CONSENT

1.   Any amendment to the Loan Notes (save in respect of any amendment which is
required by law or is made to correct a manifest error);   2.   Any change to
the rights attaching to the B Ordinary Shares;   3.   The purchase or redemption
by the Company of any share capital of the Company held by an Investor;   4.  
The creation or issue of any class of shares having rights on a sale of the
Company, on a winding up of the Company, in respect of rights to dividends or
other distributions or in respect of votes that are preferential to the shares
held by Borders, or the variation of the rights of any class of shares so as to
give them any such preferential rights;   5.   Transfer all or any material
parts of its business or assets or of any member of the Group to any other
person other than at fair market value, or the entry into or variation of any
contract or arrangement by any member of the Group with any Investor or Investor
Affiliate other than on arm’s length terms and at fair market value in the
ordinary course of business;   6.   Any expansion, development or evolution of
the Company’s business or that of the Group being effected otherwise than
through the Company or a subsidiary of the Company;   7.   Agreeing to do any of
the matters or things referred to in paragraphs 1 to 9 above (inclusive) on a
conditional, suspensive or any other basis whatsoever.

15



--------------------------------------------------------------------------------



 



SCHEDULE 5
DETAILS OF THE COMPANY IMMEDIATELY
AFTER COMPLETION
AUTHORISED AND ISSUED SHARE CAPITAL

                      Authorised   Issued
 
               
A Ordinary Shares
    96,235       8,000  
B Ordinary Shares
    2,000       2,000  
C Ordinary Shares
    1,765       0  

MEMBERS

                              Number of A Ordinary   Number of B Ordinary  
Principal Amount Name   Shares of 1p each   Shares of 1p each   of Loan Notes
 
                       
Luke Johnson
    8,000       —     £ 9,992,000  
Borders
    —       1,999     £ 1,698,000  
 
                       
Total
    8,000       1,999     £ 11,690,000  

DIRECTORS

      Name   Address
 
   
Luke Johnson
  32 Clarendon Gardens, London, W9 1AZ
 
   
Mark Farrer-Brown
  Flat 15, 22 Brook Mews North, London

16



--------------------------------------------------------------------------------



 



EXECUTED by the parties:-

         
EXECUTED as a Deed (but not delivered
  )  
until the date hereof) by
  )  
BOOKSHOP ACQUISITIONS LIMITED acting:
  )  
 
       
 
  Director /s/ Luke Johnson

 
       
 
  Director/Secretary /s/ Mark Farrer - Brown

 
       
EXECUTED as a Deed (but not delivered
  )  
until the date hereof) by
  )  
LUKE JOHNSON
  )     /s/ Luke Johnson

 
  )  
in the presence of:
  )  
 
       
Signature of witness: /s/ Paul Amis

       
 
       
Name of witness: Paul Amis
       
 
       
Address: One Ropemaker Street
London
       
 
       
Occupation:
       
 
       
EXECUTED as a Deed (but not delivered
  )  
until the date hereof) by
  )     /s/ Edward W. Wilhelm

BGI (UK) LIMITED acting:
  )  
 
       
 
            Director
 
       
 
            Director/Secretary

17